Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 6, 7, 13, and 14 are objected to because of the following informalities:  
In claim 6, line 2, there should be an “and” in the end of the line to correct a grammatical error.
In claim 7, it recites:
“wherein the at least one processor is further configured to
determine the first position on the first object based on a comparison of the extracted portion of the acquired vibration data and a vibration characteristic of a plurality of vibration characteristics, and the plurality of vibration characteristics are defined for each of a plurality of positions on the first object.”
The line indentation is unnecessary. It should be
--wherein the at least one processor is further configured to determine the first position on the first object based on a comparison of the extracted portion of the acquired vibration data and a vibration characteristic of a plurality of vibration characteristics, and the plurality of vibration characteristics are defined for each of a plurality of positions on the first object.-- for better clarity.
In claim 13, line 2, there should be an “and” in the end of the line to correct a grammatical error.
In claim 14, line 7, “in the first region” is likely a typo of --in the section region--. Correction is required to avoid the issue of lack of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, it recites: 
“wherein outputting, by the processor, velocity information of a velocity of the second object based on the vibration data, wherein
the velocity information is output, 

the motion of the second object after the contact with the first object is based on the velocity of the second object.”

First, the text “wherein outputting, by the processor, velocity information of a velocity of the second object based on the vibration data” makes it unclear as to what method step or what further limitation is claimed. Second, there are two antecedent bases for “the velocity information” recited in “the velocity information is output” in line 4. One is a velocity information of a velocity of the first object (see claim 1); the other is a velocity information of a velocity of the second object (see this claim 11). It is unclear which is referred to.
For examination purpose, the feature at issue is assumed to be:
--further comprising outputting, by the processor, velocity information of a velocity of the second object based on the vibration data, wherein 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 6, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAOKA (US 20120128203 A1) in view of Pedenko et al. (US 8696482 B1; hereinafter “Pedenko”).

Regarding claim 1, NAKAOKA teaches an analysis apparatus (i.e., “a motion analyzing apparatus”; see [0012]), comprising: 
at least one sensor (i.e., “sensor unit 10”; see [0044]) configured to: 
acquire vibration data that represents vibration generated(i.e., “The sensor 100 is a sensor that detects a given physical amount and outputs a signal (data) according to the magnitude of the detected physical amount (for example, acceleration, angular velocity, speed, angular acceleration, or the like)”; see [0045]), in a first object (i.e., “tennis racket”; see [0088]), in a section region (i.e., 
acquire motion data that represents at least one of displacement or rotation of the first object in the section region (i.e., “The sensor 100 is a sensor that detects a given physical amount and outputs a signal (data) according to the magnitude of the detected physical amount (for example, acceleration, angular velocity, speed, angular acceleration, or the like)”; see [0045], [0066], FIGs.3A, 3B, and 7); and 
at least one processor (i.e., “processing unit 200”; see [0055]) configured to: 
extract a portion of the acquired vibration data of the section region based on a contact of a second object (i.e., tennis ball) at a first position on the first object (i.e., “the tennis ball is sent to the test subject, and the test subject hits the tennis ball with the tennis racket 300 (time t2 to t3)”; see [0093] and FIG. 7; note that the extraction is implied or would have been obvious to separate the sensor data in the target interval from the other non-target intervals); 
extract a portion of the acquired motion data of the section region (i.e., “the tennis ball is sent to the test subject, and the test subject hits the tennis ball with the tennis racket 300 (time t2 to t3)”; see 
output velocity information of a velocity of the first object (i.e., “speed data acquired by performing time integration of the acceleration data once may be corrected… By correcting the speed as above, for example, the swing speed of a tennis racket, a golf club, a bat, or the like can be measured with high accuracy”; see [0108]); 
estimate trajectory information for motion of the first object based on at least one of the extracted portion of the acquired motion data and the velocity information (i.e., “integration is performed with the error of the three axis angular velocity data acquired in Step S110 being eliminated, and the posture of the sensor unit 10 in the XYZ coordinate system is calculated (Step S140)… Finally, the coordinates of the positions of the top 302 and the grip end 304 of the tennis racket 300 in the XYZ coordinate system for the second period (the period of time t2 to t3) as a motion analysis target are extracted and are displayed as graphs (Step S200). FIGS. 10A and 10B are diagrams showing an example of the trajectories of the top 302 and the grip end 304 of the tennis racket 300 for the second period”; see [0098]-[0105] and FIGs. 10A and 10B).
underlined):
extract a portion of the acquired motion data of the section region based on the portion of the vibration data.
However, the portion of the acquired motion data responds to the same interval (i.e., the second period t2-t3) for the portion of the vibration data. It would have been obvious to one of ordinary skill in the art at the time the application was filed to extract a portion of the acquired motion data of the section region based on the portion of the vibration data, as claimed, such as by identifying the time stamps of the portion of the vibration data for acquiring the corresponding motion data. The motivation would be to accurately obtain the various sensor data for the second period t2-t3. 
NAKAOKA does not explicitly discloses:
control a display device to display the trajectory information with a visual effect corresponding to the velocity of the first object.
But Pedenko teaches:
controlling a display device to display trajectory information with a visual effect corresponding to the speed of the first object (i.e., “For the screen shown in FIG. 7A… The club trajectory 104 is shown in the center of the screen and is color-coded by trajectory speed. The club trajectory 104 is shown in conjunction with the club initial orientation 106, the club head orientation 108 at impact, and the club at impact information 110, such as club speed and club plane, so that a user may analyze the quality of the swing”; see col. 9, lines 46-56 and FIG. 7A).


Regarding claim 6, as a result of modification applied to claim 1 above, NAKAOKA in view of Pedenko further teaches: wherein 
the visual effect is based on a color (i.e., “For the screen shown in FIG. 7A… The club trajectory 104 is shown in the center of the screen and is color-coded by trajectory speed. The club trajectory 104 is shown in conjunction with the club initial orientation 106, the club head orientation 108 at impact, and the club at impact information 110, such as club speed and club plane, so that a user may analyze the quality of the swing”; see Pedenko, col. 9, lines 46-56 and FIG. 7A).  
NAKAOKA does not explicitly discloses:
wherein the display of the trajectory information is deepest in the color at a point of fastest velocity of the first object on the trajectory information.
However, the trajectory speed is color-coded (as indicated by Pedenko above). Also, it is well-known to use the depth of color to represent the levels of quantity. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to indicate the different levels of velocity of the first object with different depths of color, such that he display of the trajectory information is deepest in the color at a point of fastest velocity of the first object on the trajectory information, as claimed. The motivation would be to help show the levels of velocity in color in an understandable way, such as by the depths of color.

Regarding claim 9, the claim recites the same substantive limitations as claim 1 in terms of the method involved and is rejected using the same teachings.

Regarding claim 13, the claim recites the same further substantive limitations as claim 6 in terms of the method involved and is rejected using the same teachings.

Regarding claim 14, the claim recites the same substantive limitations as claim 1 in terms of the method involved and is rejected using the same teachings.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAOKA in view of Pedenko and UNO et al. (JP 07-168952; cited in IDS; hereinafter “UNO”; a copy is provided on file with application # 15/039097).

Regarding claim 3, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s).
 NAKAOKA does not explicitly disclose: 
wherein the at least one processor is further configured to output, by a machine learning process, velocity information of a velocity of the second object based on the vibration data, wherein 
the trajectory information includes motion information of a motion of the second object after the contact with the first object, and 
the motion of the second object after the contact with the first object is based on the velocity of the second object.
But NAKAOKA further teaches:
wherein the at least one processor is further configured to output, by a machine learning process (i.e., “a data correcting unit that corrects a value of m time integrals of the output data for the second period based on an estimation result of the error time function estimating unit; and a motion analysis information generating unit that generates motion analysis information of the target object based on the value of the m time integrals for the second period that is corrected by the data correcting unit”; see [0013]), velocity information of a velocity of the first object based on the 
And UNO teaches:
estimating a velocity (i.e., V’2) of a second object after the contact with a first object (i.e., ball) based on a velocity (i.e., V’1) of the first object (i.e., collision position P; see [0013]-[0018] and FIGs 1-2).
Note that the velocity (V’1) of the first object at the time of impact can be calculated by the machine learning process, as indicated above. From that, the velocity of the second object can be calculated according to UNO indicated above.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify NAKAOKA in view of Pedenko, further in view of UNO, to configure the at least one processor to output, by a machine learning process, velocity information of a velocity of the second object based on the vibration data; including the initial velocity in the trajectory information as motion information of a motion of the second object (i.e., ball) after the contact with the first object, such that the motion of the second object after the contact with the first object is based on the velocity of the second object, as claimed. The motivation would be to provide other useful feedbacks, such as the motion of the ball to help evaluate the player’s swings or strokes.

Regarding claim 11, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings. 

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAOKA in view of Pedenko, UNO and Gobush et al. (US 5471383 A; hereinafter “Gobush”).

Regarding claim 4, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s).
 NAKAOKA does not explicitly disclose:
wherein the at least one processor is further configured to estimate a falling point of the second object.
But Gobush teaches:
estimate a falling point of the second object based on an initial velocity of the second object (i.e., “Given the initial velocity and spin, plus known aerodynamic characteristics of golf ball 8, the external computing circuits are capable of accurately predicting the flight path and point of landing of the ball”; see col. 4, lines 9-12).
Note that the initial velocity (i.e., V’2) can be determined (see rejection of claim 3 above). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify NAKAOKA in view of Pedenko and UNO, further in view of Gobush, to configure the at least one processor to estimate a falling point of the second object, as claimed. The motivation would be to provide additional useful feedbacks, such as the motion of the ball to help evaluate the player’s swings or strokes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAOKA in view of Pedenko and YAMASHITA et al. (WO 2013069447 A1; recited in IDS; US 20140290332 A1 is herein used as a preliminary translation; hereinafter “YAMASHITA”)

	Regarding claim 7, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s).
 NAKAOKA does not explicitly disclose: 
wherein the at least one processor is further configured to determine the first position on the first object based on a comparison of the extracted portion of the acquired vibration data and a vibration characteristic of a plurality of vibration characteristics, and the plurality of vibration characteristics are defined for each of a plurality of positions on the first object.
But YAMASHITA teaches:
wherein the at least one processor is further configured to determine the first position on the first object based on a comparison of the extracted portion of the acquired vibration data and a vibration characteristic of a plurality of vibration characteristics, and the plurality of vibration characteristics are defined for each of a plurality of positions on the first object (i.e., “identify a touch position where the second object touches the first object by comparing a vibration characteristic of the vibration datum and a vibration characteristic for each position of the first object where the second object touches”; see [0008]).
. 

Allowable Subject Matter
8.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the closest prior art fails to teach the features: “calculate the velocity of the first object based on the posture of the first object,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that in NAKAOKA, the posture of the first object is estimated in the process of generating the trajectory of the first object by double-integrals of corrected acceleration data. However, the velocity of the first object is estimated by correcting the velocity information derived by single integral of measured acceleration data with error .

Response to Arguments
9.	Applicant indicated that the amended independent claims 1 and 9 incorporate previously indicated allowable subject matter. It is respectfully submitted that the amended claims 1 and 9 include broader and different limitations than the previously indicated allowable subject matter. After further consideration and search, a new ground of rejection is found, and the previous indication of allowable subject matter is withdrawn. See the rejection under 103 above.

10.	The rejections under 35 USC 101 have been withdrawn in view of the amendment.

11.	The arguments regarding issues under 103 have been fully considered. However, as discussed above, a new ground of rejection has been found.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN C KUAN/Primary Examiner, Art Unit 2857